DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are current in the application.  Claims 1-9 are currently under examination. Claims 10-11 have been cancelled by Applicant. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Witt et al (US 20160251940 A1).
Regarding claim 1, DeWitt et al teaches a process for preventing the formation of hydrates in a fluid comprising a gas or a gas condensate (para. 0065), the process comprising subjecting a fluid comprising a gas or a gas condensate to electromagnetic waves (e.g. lasers, para. 0080, 0145-0146), thereby preventing the formation of crystalline bonds responsible for the formation of hydrates (para. 0145-0146), wherein the electromagnetic waves operate within the visible and infrared spectrum region included in the X band from 500 nm or higher to lower than 1 mm (e.g. 1.5 µm, para. 0146) , and wherein the fluid being subjected to the electromagnetic waves does not include formed hydrates.  (i.e. 
DeWitt does not explicitly state that the molecular structure of water in the fluid is reordered by the irradiation.  However, the current Specification as filed teaches that applying electromagnetic radiation of from 500 nm into the infrared interferes with the structure of the water at a molecular level that leads to the inhibition of the formation of hydrates (p. 6 lines 4-9 and 18-27).  Furthermore, similar processes (i.e. DeWitt teaching using a laser of 400 to 800 nm wavelength to prevent hydrate formation, para. 0147) can reasonably be expected to yield products which inherently have the same properties (i.e. a fluid with reordered molecular structure of water present in the fluid such that hydrates are prevented from forming); see MPEP 2112.02.I and In re Spada,  911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).  Similar processes must necessarily yield similar results.  See MPEP 2112.III. Therefore, DeWitt et al anticipates the method of claim 1. 
Regarding claims 2 and 3, DeWitt et al teaches the process according to claim 1, wherein the electromagnetic waves are within the X band from 700 nm to 0.1 mm [claim 2] or wherein the electromagnetic waves are within the X band from 700 nm to 6 m [claim 3].  (e.g. 1.5 µm, para. 0146).  A specific example which is within the prior art anticipates the range; see MPEP 2131.03.I. Therefore, DeWitt et al anticipates the method of claims 2-3. 
Regarding claim 4, DeWitt et al teaches the process according to claim 1, wherein the fluid comprising a gas or a gas condensate further comprises a chemical hydrate-inhibitor additive.  (para. 0119)  Therefore, DeWitt et al anticipates the method of claim 4. 
Regarding claim 6, DeWitt et al teaches the process according to claim 1, wherein the electromagnetic waves are emitted by one or more irradiation stations which comprise an 
Regarding claim 7 , DeWitt et al teaches the process according to claim 6, wherein the one or more irradiation stations are positioned: along a pipeline transporting and/or treating the fluid comprising a gas or a gas condensate;  Application No. 15/128,711 Reply to Office Action of December 31, 2019in a sealine or a riser of an off-shore plant used for transporting gases/gas condensates; upstream and downstream of a choke valve; in any point of a liquefaction or compression plant of methane for storage; in any point of offloading and/or transportation plant of gas coming from liquefied and/or compressed methane carriers, tanks or geological structures.  (Fig. 3 parts 300 para. 0113; Fig. 6 para. 0114)  Therefore, DeWitt et al anticipates the method of claim 7. 
Regarding claim 8, DeWitt et al teaches the process according to claim 6, wherein the one or more irradiation stations further comprise one or more light sources situated inside a pipeline (para. 0102-0103) or any part of a plant for gas storage in a reservoir or a ship for transporting liquefied or compressed gas, in a gas loading or unloading phase from the reservoir or ship, through which the electromagnetic waves will interact with the stream transported.  Therefore, DeWitt et al anticipates the process of claim 8. 
Regarding claim 9, DeWitt et al teaches the process according to claim 1, wherein the gas or gas condensate in the fluid is a hydrocarbon. (e.g. clathrate hydrate, para. 0065)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al in view of Waldvogel et al (US 2016/0222277 a1)
Regarding claim 5, DeWitt et al is applied as above. 
DeWitt et al does not explicitly teach wherein the chemical hydrate-inhibitor additive is a thermodynamic and/or kinetic inhibitor and/or an anti-agglomerant agent.  
In the same field of endeavor (inhibiting formation of gas hydrates/clathrates) Waldvogel et al teaches adding hydrate inhibitors to gas pipelines (para. 0003-0004)  Waldvogel et al teaches that the inhibitor may comprise thermodynamic hydrate inhibitors (THIs), kinetic hydrate inhibitors (KHIs), and/or anti-agglomerates (AAs). (para. 0004, 0042, 0046) Waldvogel et al teaches that this prevents agglomeration of gas hydrates at water-cuts greater than 50%. (para. 0008)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of DeWitt et al by using an inhibitor additive comprising thermodynamic hydrate inhibitors (THIs), kinetic hydrate inhibitors (KHIs), and/or anti-agglomerates (AAs), as taught by Waldvogel et al, as this prevents agglomeration of gas hydrates at water-cuts greater than 50%. (para. 0008)
Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 4-6 of the Remarks that DeWitt teaches treating/removing already formed clathrate/hydrate deposits.  However, DeWitt teaches preventing hydrate formation (para. 0147) with a laser of e.g. 400 to 800 nm wavelength (para. 0147), which reads on the claimed range of 500 nm to 1 mm.  A specific example which is within the claimed range anticipates the range (see MPEP 2131.03.1 and   Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).  Also, prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discusses the claimed range with sufficient specificity; see MPEP 2131.03.II and ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012).  Similar processes (i.e. using a laser of 400 to 800 nm wavelength to prevent hydrate formation, para. 0147) can reasonably be expected to yield products which inherently have the same properties (i.e. a fluid with reordered molecular structure of water present in the fluid).  Therefore, DeWitt reads upon the claimed invention, and the rejection of record is maintained as set forth above.
Conclusion
Claims 1-9 are rejected. Claims 10-11 have been cancelled by Applicant. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794